BSE: E1S-YV-CE174 DESUME E: SB ELE O HPA lg aoF ct Of alg AAS P5405

Exhibit 1

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

NOOUR, INC., )
)
Plaintiff, )
) Case No. 1:19-cv-06174
V. )
) Judge Charles R. Norgle
INSURGENT BRANDS LLC )
(f/k/a CHICAGO BAR COMPANY LLC, ) Mag. Judge Jeffrey T. Gilbert
d/b/a RXBAR) and KELLOGG COMPANY, _)
)
Defendants. )
INSURGENT BRANDS LLC

(f/k/‘a CHICAGO BAR COMPANY LLC,
d/b/a RXBAR),

Counter-Plaintiff,
Vv.
NOOUR, INC.,

Counter-Defendant.

Nee eee ee ee es 8

Case No. 1:19-cv-06174
Judge Charles R. Norgle

Mag. Judge Jeffrey T. Gilbert

[PROReABE-REVISED PRETRIAL SCHEDULING ORDER

On this date, the Court considered the parties* joint proposal for a pretrial schedule.

Upon due consideration, the Court hereby adopts the parties’ proposal and orders as follows:

Event
Fact Discovery
Close of fact discovery.

Expert Discovery

Current Deadline Revised Deadline

08/09/2021 11/09/2021
CESS: 1:18°6V-08174 BEGUMENE H: SB Hlede OA SFOIB Sgaes oF Blgans'?. £08

Event

 

Plaintiff provides Rule 26(a)(2) expert
disclosure(s).

Defendants provides Rule 26(a)(2) expert
disclosure(s).

Parties exchange rebuttal Rule 26(a)(2) expert
disclosure(s).

Close of expert discovery.

Pretrial Disclosures & Motions

Deadline for dispositive motions.

Parties exchange draft final pretrial orders
(including witness lists, exhibit lists (and a copy
of exhibits), proposed fact stipulations, proposed
jury instructions, and deposition designations) (if
no dispositive motions filed).

Parties file pretrial order.
Deadline for motions in imine.
Deadline for responses to motions in limine.

Final pretrial conference.

Trial

Trial. (1-2 weeks)
2/27

SO ORDERED this / day of , 2021

Current Deadline

08/23/2021

09/27/2021

10/25/2021

11/30/2021

01/3 1/2022

02/14/2022

03/14/2022
03/14/2022
04/04/2021

TBD

TBD

Revised Deadline

12/09/2021

01/14/2022

02/18/2022

03/10/2022

05/10/2022

05/24/2022

06/24/2022
06/24/2022

07/14/2022

Lbab! Vl

Hon. Charles R. Norgle, UsPistict Judge
